Citation Nr: 0323503	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  99-16 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






REMAND

The veteran had active service in the Army from July 1968 to 
February 1970.  This matter came before the Board of 
Veterans' Appeals (Board) from a March 1998 RO decision which 
denied a reopened claim for service connection for PTSD.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet.App. 124 (2002); Fossie v. West, 12 Vet.App. 1 (1998); 
Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 
Vet.App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  Service personnel records show 
that during his active duty he served in Vietnam from 
December 1968 to February 1970.  During his Vietnam service, 
his military occupational specialties included longshoreman 
and cargo checker with the 387th Transportation Company from 
December 1968 to October 1969, and then his primary duty was 
as a winch operator with the 264th Transportation Company 
from October 1969 to February 1970.  Service records do not 
show combat decorations or other evidence of combat.

Available service medical records are incomplete, although 
the February 1970 separation examination noted no psychiatric 
abnormality.  Post-service medical records in 1973 and later 
show diagnoses such as schizophrenia, hysterical neurosis, 
and personality disorder.  A number of medical records since 
1997 also include a diagnosis of PTSD.

The RO has denied service connection for PTSD on the basis 
that a stressor has not been verified.  In the judgment of 
the Board, the RO should try to verify claimed stressors 
through the service department.  In this regard, the veteran 
has provided various statements of claimed Vietnam stressors, 
such as his statements in March 1997 and May 2002, which 
allege mortar attacks, etc.  In addition, the RO should again 
attempt to obtain any more service medical records.  The 
veteran reportedly receives Social Security Administration 
(SSA) disability benefits, and related records should be 
obtained.  Updated VA medical records should also be secured.

Accordingly, this case is remanded for the following:  

1.  The RO should again attempt to obtain, 
from the appropriate service department 
offices, including the National Personnel 
Records Center, the veteran's complete 
service medical records.  

2.  The RO should contact the SSA and 
obtain copies of complete medical and 
other records considered by that agency in 
awarding disability benefits, as well as 
copies of all related SSA decisions.  

3.  The RO should have the veteran 
identify all sources of VA or non-VA 
psychiatric treatment since 1998, and the 
RO should then obtain copies of the 
related medical records.

4.  The RO should forward the veteran's 
statements of alleged service stressors, 
as well as copies of his service personnel 
records and any other relevant evidence, 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), and 
request that attempt to verify the alleged 
stressors.  The USASCRUR should also be 
asked to provide copies of unit histories 
of the veteran's units during the time he 
was assigned to the units in Vietnam.  

5.  When the above action is accomplished, 
and after assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for PTSD.  If the 
claim is denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


